Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	This office action is in response to communication filed 8/15/22. 

	Response to Amendment
The examiner acknowledges the amendment of claims 1-3,5-7,10-16, 18-22.
Response to Arguments
       Regarding applicant argument regarding the limitation of “wherein the personal mobile terminal is operable to, based on the elevator identifier and stored authorization configuration information, make a determination of whether or not to have an elevator service request authority of the elevator system.”, it is the examiner’s position that the reference of Bunter teaches the personal mobile terminal is operable to, based on the elevator identifier and stored authorization configuration information, make a determination of whether or not to have an elevator service request authority of the elevator system (the application running on the mobile device determine whether to contact the service request authority of the elevator represented by the server, paragraph 041, 051). The reference of Bunter further teaches the determination of whether or not to have the elevator service request authority of the elevator system comprises using an input components of the personal mobile terminal to prompt a passenger to input a passenger instruction on whether or not to have the elevator service request authority of the elevator system (user is require to make an input using the GUI, paragraph 061 fig.9, 24c);



determining whether to have an elevator service request authority of the elevator system based on the elevator identifier and stored. 
	Regarding applicant’s argument regarding the inherency, Bunter teaches generating and transmitting a service request over the internet to the server and the server transmit the elevator dataset back to the mobile device (paragraph 07, 052). It is the examiner’s position that the mobile device inherently provides its identifier to the server in order to transmit information to the server and for the server to selectively response to the particular mobile device by transmitting information to the mobile device






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunter US Patent Application Publication 20160376124.
           Regarding claim 1, Bunter teaches an authorization management system for an elevator
service request, the authorization management system comprising:

a wireless signal device mounted in an elevator landing area of an elevator system (paragraph 034);

wherein the wireless signal device is operable to broadcast a wireless signal having a
coverage area and containing an elevator identifier of the elevator system (paragraph 034);

wherein the wireless signal device is operable to automatically provide the wireless
signal containing the elevator identifier to a personal mobile terminal that is within the
coverage area and scans for the wireless signal (mobile device 24 receive the elevator identification, paragraph 034, 039);

wherein the personal mobile terminal is operable to, based on the elevator identifier
and stored authorization configuration information, make a determination of whether or not to
have an elevator service request authority of the elevator system (the application running on the mobile device determine whether to contact the service request authority of the elevator represented by the server, paragraph 041, 051):

wherein the determination of whether or not to have the elevator service request
authority of the elevator system comprises using an input components of the personal mobile
terminal to prompt a passenger to input a passenger instruction on whether or not to have the
elevator service request authority of the elevator system (user is require to make an input using the GUI, paragraph 061 fig.9, 24c paragraph 061);

wherein the personal mobile terminal is operable to, responsive to the passenger
instruction, generate authorization request information containing a terminal identifier of the
personal mobile terminal (the mobile device inherently provides its identifier to the server in order to transmit information to the server and for the server to selectively response to the particular mobile device by transmitting information to the mobile device) and an elevator identifier of a corresponding elevator system acquired by the personal mobile terminal based on the passenger instruction (the mobile device transmit the elevator identifier to the server, the server validate the elevator identifier and transmit the elevator specific data to the mobile device after validation, paragraph 041-042,046); and an authorization management device (server) wherein the authorization management device is used for receiving the authorization request information (paragraph 027, 041). 

            
2
          Regarding claim 2, Bunter teaches the personal mobile terminal is operable to send remind information to remind the passenger to input the passenger instruction (the display displays a selection menu, 24c, paragraph 061).


 
        Regarding claim 3, Bunter teaches the wireless signal device interacts with  a Location Marker Protocol of the personal mobile terminal (floor specific elevator identifier is transmitted, paragraph 05);
if the wireless signal is scanned, a respective application of the personal mobile terminal is activated by the Location-Marker protocol to perform an operation that support  the determination of whether or not to have the elevator service request authority of the elevator system (paragraph 056) .

       Regarding claim 4, Bunter teaches the authorization management device comprises:
a receiving unit configured to receive the authorization request information from one or more of the personal mobile terminals (mobile device 24 received the elevator identification and transmit the information to the server, paragraph 034, 039), wherein the authorization request information includes the elevator identifier and a terminal identifier of the personal mobile terminal that is mapped to the elevator identifier and an authorization management unit configured to determine whether authorization request information from the corresponding personal mobile terminal is allowed to be authorized based at least on a mapping relationship between the elevator identifier and the terminal identifier in the authorization request information  (the mobile device transmit the elevator identifier to the server, the server validate the elevator identifier and transmit the elevator specific data to the mobile device after validation, paragraph 041-042, 046).
       Regarding claim 5, Bunter teaches the authorization management device is operable to return to the personal mobile terminal authorization result corresponding to the authorization request information (the server transmit the elevator specific code to the mobile device after validating the elevator identifier, paragraph 042).
      Regarding claim 6, Bunter teaches the authorization management device is transmits corresponding communication parameters to the personal mobile terminal if it is determined that the authorization request information of the personal mobile terminal is allowed to be authorized, wherein the personal mobile terminal is operable to use the corresponding communication parameters to automatically establish a communication connection with the wireless signal device (paragraph 08,060).
        Regarding claim 7, Bunter teaches the personal mobile terminal is operable to update the stored authorization configuration information based on the authorization results or corresponding communication parameters received from the authorization management device (the server transmits the elevator installation dataset to the mobile device and is stored on the mobile device, paragraph 043).

         Regarding claim 8, Bunter teaches  the wireless signal device is further used to establish a wireless connection with the personal mobile terminal to receive an elevator service request command from the personal mobile terminal (paragraph 046).
     Regarding claim 9, Bunter teaches the wireless signal device is a Bluetooth module or a Bluetooth Low Energy (BLE) module for broadcasting a Bluetooth Low Energy signal as the wireless signal (paragraph 034,04).

         Regarding claim 10, Bunter teaches an authorization management method for implementing  an elevator service request, the authorization management method, comprising:
broadcasting, by a wireless signal device installed in an elevator landing area of an elevator system, a wireless signal containing an elevator identifier of the elevator system (paragraph 034);
wherein the elevator identifier in the wireless signal is automatically acquired by a personal mobile terminal that scans for the wireless signal (paragraph 034);

wherein the personal mobile terminal is operable to, based on the elevator identifier
and stored authorization configuration information, make a determination of whether or not to
have an elevator service request authority of the elevator system (the application running on the mobile device determine whether to contact the service request authority of the elevator represented by the server, paragraph 041, 051);

wherein the determination of whether or not to have the elevator service request
authority of the elevator system comprises using an input components of the personal mobile
terminal to prompt a passenger to input a passenger instruction on whether or not to have the
elevator service request authority of the elevator system (paragraph 061):

wherein the personal mobile terminal is operable to, responsive to the passenger
instruction, generate authorization request information containing a terminal identifier of the
personal mobile terminal and an elevator identifier of a corresponding elevator system
acquired by the personal mobile terminal based on the passenger instruction (the mobile device transmit the elevator identifier to the server, the server validate the elevator identifier and transmit the elevator specific data to the mobile device after validation, paragraph 041-042,046); and receiving, using an authorization management device, the authorization request information (paragraph 027, 041).   

          Regarding claim 11, Bunter teaches the personal mobile terminal is operable to send remind information to remind the passenger to input the passenger instruction (the display displays a selection menu, 24c, paragraph 061).

 

2
            Regarding claim 12, Bunter teaches if the wireless signal is scanned, a respective application of the personal mobile terminal is activated by a Location-Marker protocol to perform an operation of determining whether to have an elevator service request authority of the elevator system, wherein the wireless signal device interacts with the personal mobile terminal based on the Location-Marker protocol (floor specific elevator identifier is transmitted, paragraph 05, 056).

. Regarding claim 13, Bunter teaches receiving the authorization request (travel request)
information from one or more of the personal mobile terminals , wherein the authorization
request information includes the elevator identifier paragraph 041-042, 046) and a terminal
identifier of the personal mobile terminal that is mapped to the elevator identifier (the mobile
device inherently provides its identifier to the server in order to transmit information to the
server and for the server to selectively response to the particular mobile device by transmitting
information to the mobile device); and transmit the elevator specific data to the mobile device after validation
determining whether the authorization request information from the corresponding personal
mobile terminal is allowed to be authorized based at least on a mapping relationship between the
elevator identifier and the terminal identifier in the authorization request information (the mobile
device transmit the elevator identifier to the server, the server validates the elevator identifier and transmit the elevator specific data to the mobile device after validation, paragraph 041-042, 046).
.
         Regarding claim 14, Bunter teaches returning, by the authorization management device, authorization results corresponding to the authorization request information to the personal mobile terminal (the mobile device transmit the elevator identifier to the server, the server validate the elevator identifier and transmit the elevator specific data to the mobile device after validation, paragraph 041-042, 046).
       Regarding claim 15, Bunter teaches using the authorization management device to transmit corresponding communication parameters to the personal mobile terminal if it is determined that the authorization request information of the personal mobile terminal is allowed to be authorized,
wherein the personal mobile terminal is operable to use the corresponding communication
parameters to automatically establish a communication connection with the wireless signal
device (the elevator dataset provided to the user terminal provides the parameters, 32,34,36, 38 used for communicating with the elevator, fig. 3, paragraph 018,030):

       Regarding claim 16, Bunter teaches the personal mobile terminal is operable to update the stored authorization configuration information based on the authorization results or corresponding communication parameters received from the authorization management device (the server transmits the elevator installation dataset to the mobile device and is stored on the mobile device, paragraph 043).
2
.
             Regarding claim 17, Bunter teaches  the wireless signal is a Bluetooth Low Energy signal (paragraph 034).
            Regarding claim 18, Bunter teaches an authorization request method for an elevator service request, the authorization request method comprising:
using a personal mobile terminal to automatically acquiring an elevator identifier in the wireless signal based on the personal mobile terminal scanning for the wireless signal while the personal mobile terminal is within a coverage area of the wireless (paragraph 034,039);


using the personal mobile terminal to, based on the elevator identifier and stored authorization configuration information, make a determination of whether or not to have an elevator service request authority of the elevator system (the application running on the mobile device determine whether to contact the service request authority of the elevator represented by the server, paragraph 041, 051):
         wherein the determination of whether or not to have the elevator no to have the elevator service request authority of the elevator system comprises using an input components of the personal mobile terminal to prompt a passenger to input instruction on whether or not to have the elevator service request authority of the elevator system (the application running on the mobile device determine whether to contact the service request authority of the elevator represented by the server, paragraph 041, 051);
        using the personal mobile terminal to, responsive to the passenger instruction, generate
authorization request information containing a terminal identifier of the personal mobile
terminal (the mobile device inherently provides its identifier to the server in order to transmit information to the server and for the server to selectively response to the particular mobile device by transmitting information to the mobile device) and an elevator identifier of a corresponding elevator system acquired by the personal mobile terminal based on the passenger instruction (paragraph 041,051);


.
           Regarding claim 19, Bunter teaches sending the authorization request information to an authorization management  device (the server, paragraph 041, 051).

         Regarding claim 20, Bunter teaches the personal mobile terminal is operable to send remind information to remind the passenger to input the passenger instruction ( (the display displays a selection menu, 24c, paragraph 061).
            Regarding claim 21, Bunter teaches if the wireless signal is scanned, a respective application of the personal mobile terminal is activated by a Location-Marker protocol to perform an operation of determining whether to have an elevator service request authority of the elevator system, wherein the wireless signal device interacts with the personal mobile terminal based on the Location-Marker protocol (floor specific elevator identifier is transmitted, paragraph 05, 056).

.
.
         
.         Regarding claim 22, Bunter teaches returning, by the authorization management device, authorization results corresponding to the authorization request information to the personal mobile terminal (the mobile device transmit the elevator identifier to the server, the server validate the elevator identifier and transmit the elevator specific data to the mobile device after validation, paragraph 041-042, 046).

            Regarding claim 23, Bunter teaches a computer readable storage medium having stored thereon a computer program, wherein the program is executable by a processor to implement the process of the authorization request method of claim 18 (paragraph 12,040) .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683